DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-19 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-19 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefpor, US PG-Pub 2015/0049043, hereinafter Yousefpor, in view of Kang et al., US PG-Pub 2018/0373381, hereinafter Kang, and Vukovic et al., US PG-Pub 2014/0253488, hereinafter Vukovic.
Regarding Claim 1, Yousefpor teaches a display device ([0089]-[0096], system 2700) comprising: 
a display panel (display device 2709) configured to display an image ([0091]); and 
an input sensing unit (touch panel 200) disposed on the display panel (Fig. 27-30, and corresponding descriptions; [0091]-[0092]), the input sensing unit sensing a user input (Fig. 2, and corresponding descriptions; [0028]-[0030]), 
wherein the input sensing unit includes: 
an electrode unit including first electrodes (row 201) and second electrodes (column 202), which intersect each other (Fig. 2, and corresponding descriptions); and 
a control unit (processor 2705) configured to determine a proximity of an object or a shape of the object (Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
However, Yousefpor does not explicitly teach the control unit configured to determine a proximity of an object or a shape of the object based on capacitance change values of the first electrodes and capacitance change values of the second electrodes, in a first mode based on a self-capacitance method.
Kang teaches the control unit (Kang: processing circuitry) configured to determine a proximity of an object or the shape of the object based on capacitance Kang: Fig. 5, and corresponding descriptions; [0035]-[0040]), 
in a first mode based on a self-capacitance method (Kang: Fig. 5, and corresponding descriptions; [0035]-[0040], noting how in Block 201, they use a self-capacitive sensing mode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the self-capacitance teachings of Kang into the device taught by Yousefpor in order to accurately differentiate between a finger touch and a larger touch area (Kang: [0034]), thereby providing a more accurate touch sensing system.
However, Yousefpor, as modified by Kang, does not explicitly teach wherein the control unit is configured to merge the capacitance change values of the first electrodes and the capacitance change values of the second electrodes to produce a merged value and to determine the proximity of the object based on the merged value.
Vukovic teaches wherein the control unit is configured to merge the capacitance change values of the first electrodes and the capacitance change values of the second electrodes to produce a merged value (Vukovic: Figs. 2-4, and corresponding descriptions; [0019]-[0028]) and to determine the proximity of the object based on the merged value (Vukovic: Figs. 3-4, and corresponding descriptions; [0019]-[0028]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the merge values taught by Vukovic into the device taught by Yousefpor, as modified by Kang, in order to yield a touch-based Vukovic: [0027]), thereby providing a higher quality touch detection device.
Regarding Claim 2, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein the display panel is configured to enter a second mode based on a mutual-capacitance method when it is determined that the object has been proximate (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]; Kang: Figs. 5-6, and corresponding descriptions; [0035]-[0041]),
wherein the control unit is configured to determine the shape of the object based on the capacitance change values in the second mode (Kang: Figs. 5-6, and corresponding descriptions; [0035]-[0041]).
Regarding Claim 3, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein, the first electrodes and the second electrodes are driven simultaneously as one electrode in the first mode (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]; Kang: Fig. 5, and corresponding descriptions; [0035]-[0041]).
Regarding Claim 5, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein the input sensing unit is directly disposed on the display panel (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
Regarding Claim 7, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein the input sensing unit further includes: 
Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]); and 
a second electrode driving unit configured to provide a second driving voltage to the second electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]), 
wherein, in the first mode, the first electrode driving unit and the second electrode driving unit simultaneously supply the first driving voltage and the second driving voltage to the first electrodes and the second electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
Regarding Claim 8, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 7, wherein the first driving voltage and the second driving voltage are equal to each other (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
Regarding Claim 9, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein the input sensing unit further includes: 
a first electrode sensing unit configured to generate a first sensing signal representing the capacitance change values of the first electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]); and 
a second electrode sensing unit configured to generate a second sensing signal representing the capacitance change values of the second electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]
Regarding Claim 10, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1, wherein each of the first electrodes includes first sensor parts and first connecting parts for connecting the first sensor parts to each other (Yousefpor: Figs. 2-3 and 9, and corresponding descriptions; [0028]-[0041], [0048]-[0049]), and 
each of the second electrodes includes second sensor parts and second connecting parts for connecting the second sensor parts to each other (Yousefpor: Figs. 2-3 and 9, and corresponding descriptions; [0028]-[0041], [0048]-[0049]), 
wherein the first sensor parts and the second sensor parts are disposed in a same layer (Yousefpor: Figs. 2-3 and 9, and corresponding descriptions; [0028]-[0041], [0048]-[0049]).
Regarding Claim 11, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 10, wherein the first connecting parts and the second connecting parts are disposed in different layers (Yousefpor: Figs. 2-3 and 9, and corresponding descriptions; [0028]-[0041], [0048]-[0049]).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefpor, as modified by Kang and Vukovic, as applied to claim 1 or 2 above, and further in view of Harrison et al., US PG-Pub 2018/0157371, hereinafter Harrison.
Regarding Claim 4, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 2. However, Yousefpor, as modified by Kang and Vukovic, does not explicitly teach wherein the display panel is configured to enter a third mode when it is determined that the object is a side of a face, and wherein the display panel is configured to stop displaying the image in the third mode.
Harrison: [0048]-[0051], [0069]-[0070]), and wherein the display panel is configured to stop displaying the image in the third mode (Harrison: [0048]-[0051], [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the power saving techniques taught by Harrison into the device taught by Yousefpor, as modified by Kang and Vukovic, in order to reduce the power used (Harrison: [0050]-[0051]), thereby providing longer battery life.
Regarding Claim 12, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1. However, Yousefpor, as modified by Kang and Vukovic, does not explicitly teach wherein the display panel is configured to enter a third mode when it is determined that the object has been proximate, and wherein the display panel is configured to allocate a system resource to a call function in the third mode.
Harrison teaches wherein the display panel is configured to enter a third mode when it is determined that the object has been proximate (Harrison: [0048]-[0051], [0069]-[0070]), and wherein the display panel is configured to allocate a system resource to a call function in the third mode (Harrison: [0041], [0048]-[0051], [0069]-[0070], [0076], specifically, [0041] and [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the power saving techniques taught by Harrison into the device taught by Yousefpor, as modified by Kang and Vukovic, in Harrison: [0050]-[0051]), thereby providing longer battery life.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yousefpor, as modified by Kang and Vukovic, as applied to claim 1 above, and further in view of Ksondzyk et al., US PG-Pub 2015/0062093, hereinafter Ksondzyk
Regarding Claim 6, Yousefpor, as modified by Kang and Vukovic, teaches the display device of claim 1. However, Yousefpor, as modified by Kang and Vukovic, does not explicitly teach wherein the input sensing unit is coupled to the display panel through an adhesive member.
Ksondzyk teaches wherein the input sensing unit is coupled to the display panel through an adhesive member (Ksondzyk: Fig. 3B, and corresponding descriptions; [0055], adhesive 307).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the explicitly teachings of an adhesive layer as taught by Ksondzyk into the device taught by Yousefpor, as modified by Kang and Vukovic, in order to adhere the touch screen and display together (Ksondzyk: [0055]), thereby providing a higher quality integrated touch sensitive display device.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefpor, as cited above, in view of Kang, Vukovich and Harrison, as cited above.
Regarding Claim 13, Yousefpor teaches a method for driving a display device ([0089]-[0096], system 2700) including a display panel (display device 2709) for displaying an image ([0091]) and an input sensing unit (touch panel 200) disposed on the display panel (Fig. 27-30, and corresponding descriptions; [0091]-[0092]), the input row 201) and second electrodes (column 202), the method comprising: 
entering a first mode in which the input sensing unit is driven using a self-capacitance method (Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
However, Yousefpor does not explicitly teach in the first mode, determining whether an object has been proximate based on the merged value satisfying a threshold; 
entering a second mode in which the input sensing unit is driven using a mutual- capacitance method based on determining that the object has been proximate when the merged value; 
determining a shape of the object based on the second mode.
Kang teaches in the first mode (Kang: Fig. 5, and corresponding descriptions; [0035]-[0040], noting how in Block 201, they use a self-capacitive sensing mode), determining whether an object has been proximate based on the value satisfying a threshold (Kang: Fig. 5, and corresponding descriptions; [0028], [0035]-[0040]); 
entering a second mode in which the input sensing unit is driven using a mutual- capacitance method based on determining that the object has been proximate when the value (Kang: Figs. 5-6, and corresponding descriptions; [0035]-[0041]); 
determining a shape of the object based on the second mode (Kang: Figs. 5-6, and corresponding descriptions; [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the self-capacitance and mutual capacitance Kang: [0034]), thereby providing a more accurate touch sensing system.
However, Yousefpor, as modified by Kang, does not explicitly teach merging capacitance change values of the first electrodes and capacitance change values of the second electrodes to produce a merged value, wherein the merged value comprises a binary value representing whether an object has been proximate or a scalar value representing a distance of the object from the display device, and determining whether an object has been proximate based on the merged value.
Vukovic teaches merging capacitance change values of the first electrodes and capacitance change values of the second electrodes to produce a merged value (Vukovic: Figs. 2-4, and corresponding descriptions; [0019]-[0028]), wherein the merged value comprises a binary value representing whether an object has been proximate or a scalar value representing a distance of the object from the display device (Vukovic: Figs. 2-4, and corresponding descriptions; [0019]-[0028]), and determining whether an object has been proximate based on the merged value (Vukovic: Figs. 3-4, and corresponding descriptions; [0019]-[0028]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the merge values taught by Vukovic into the device taught by Yousefpor, as modified by Kang, in order to yield a touch-based component for touch detection process (Vukovic: [0027]), thereby providing a higher quality touch detection device.

Harrison teaches determining the shape of the object based on the second mode (Harrison: [0048]-[0051], [0069]-[0070]); and 
entering a third mode based on the shape of the object, wherein the third mode comprises a power saving mode (Harrison: [0048]-[0051], [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the shape and power saving techniques taught by Harrison into the device taught by Yousefpor, as modified by Kang and Vukovic, in order to reduce the risk of inadvertent inputs (Harrison: [0051]), thereby providing a more accurate touch sensing device.
Regarding Claim 14, Yousefpor, as modified by Kang, Vukovich and Harrison, teaches the method of claim 13, wherein the shape of the object is determined based on the capacitance change values in the second mode (Kang: Figs. 4-6, and corresponding descriptions; [0035]-[0041]; Harrison: [0048]-[0051], [0069]-[0070]).
Regarding Claim 15, Yousefpor, as modified by Kang, Vukovich and Harrison, teaches the method of claim 14, wherein the input sensing unit further includes: 
a first electrode driving unit configured to provide a first driving voltage to the first electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]); and 
Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]), 
the method further comprising, in the first mode, simultaneously supplying the first driving voltage to the first electrodes and the second driving voltage to the second electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
Regarding Claim 16, Yousefpor, as modified by Kang, Vukovich and Harrison, teaches the method of claim 15, wherein the input sensing unit further includes: 
a first electrode sensing unit configured to generate a first sensing signal representing the capacitance change values of the first electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]); and 
a second electrode sensing unit configured to generate a second sensing signal representing the capacitance change values of the second electrodes (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
Regarding Claim 18, Yousefpor teaches a method for driving a display device ([0089]-[0096], system 2700) including a display panel (display device 2709) for displaying an image ([0091]) and an input sensing unit (touch panel 200) disposed on the display panel (Fig. 27-30, and corresponding descriptions; [0091]-[0092]), the input sensing unit including first electrodes (row 201) and second electrodes (column 202), the method comprising: 
Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]).
However, Yousefpor does not explicitly teach in the first mode, merging capacitance change values of the first electrodes and capacitance change values of the second electrodes to produce a merged value and determining a proximity of an object based on the merged value satisfying a threshold.
Kang teaches in the first mode (Kang: Fig. 5, and corresponding descriptions; [0035]-[0040], noting how in Block 201, they use a self-capacitive sensing mode), determining a proximity of an object based on the value satisfying a threshold (Kang: Fig. 5, and corresponding descriptions; [0028], [0035]-[0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the self-capacitance teachings of Kang into the device taught by Yousefpor in order to accurately differentiate between a finger touch and a larger touch area (Kang: [0034]), thereby providing a more accurate touch sensing system.
However, Yousefpor, as modified by Kang, does not explicitly teach merging capacitance change values of the first electrodes and capacitance change values of the second electrodes to produce a merged, wherein the merged value comprises a binary value representing whether the object has been proximate or a scalar value representing a distance of the object from the display device, and determining a proximity of an object based on the merged value satisfied a threshold.
Vukovic: Figs. 2-4, and corresponding descriptions; [0019]-[0028]), wherein the merged value comprises a binary value representing whether the object has been proximate or a scalar value representing a distance of the object from the display device (Vukovic: Figs. 2-4, and corresponding descriptions; [0019]-[0028]), and determining a proximity of an object based on the merged value satisfying a threshold (Vukovic: Figs. 3-4, and corresponding descriptions; [0019]-[0028]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the merge values taught by Vukovic into the device taught by Yousefpor, as modified by Kang, in order to yield a touch-based component for touch detection process (Vukovic: [0027]), thereby providing a higher quality touch detection device.
However, Yousefpor, as modified by Kang and Vukovic, does not explicitly teach entering into a third mode in which the display panel stops displaying the image based on the proximity of the object when the merged value satisfies the threshold.
Harrison teaches entering into a third mode in which the display panel stops displaying the image based on the proximity of the object when the merged value satisfies the threshold (Harrison: [0048]-[0051], [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the power saving techniques taught by Harrison into the device taught by Yousefpor, as modified by Kang, in order to reduce the power used (Harrison: [0050]-[0051]
Regarding Claim 19, Yousefpor, as modified by Kang, Vukovich and Harrison, teaches the method of claim 18, wherein the first electrodes and the second electrodes are integrated and driven as one electrode in the first mode (Yousefpor: Figs. 2-3, and corresponding descriptions; [0028]-[0041], [0091]-[0092]; Kang: Fig. 5, and corresponding descriptions; [0035]-[0041]).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627